NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

COOPER TRUST DTD 10-05-2000, by its             No. 17-55939
Trustee Letitia M. Cooper, an individual,
                                                D.C. No. 2:17-cv-04379-PA-AGR
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

JOHN L. PARMIGIANI,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Defendant John L. Parmigiani appeals from the district court’s order

remanding plaintiff’s action to California state court.1 We have jurisdiction under

28 U.S.C. § 1291. We review de novo a district court’s decision to remand a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
             The appellee has not submitted an answering brief.
removed case. Lively v. Wild Oats Mkt., Inc., 456 F.3d 933, 938 (9th Cir. 2006).

We reverse and remand.

      The district court remanded the action to state court sua sponte on the basis

of non-jurisdictional procedural defects in the removal process. However, given

that diversity jurisdiction existed over the action at the time of the district court’s

remand order, the district court had no authority to remand the case to state court

on procedural grounds where plaintiff did not move for remand. See Kuxhausen v.

BMW Fin. Servs., NA LLC, 707 F.3d 1136, 1142 (9th Cir. 2017) (failure to attach

“a copy of all process, pleadings, and orders served” to the notice of removal is a

curable procedural defect); Kelton Arms Condo. Owners Ass’n, Inc. v. Homestead

Ins. Co., 346 F.3d 1190, 1192-93 (9th Cir. 2003) (district court does not have

authority to remand a case sua sponte based on procedural defects).

      REVERSED and REMANDED.




                                            2                                     17-55939